Title: From George Washington to Arthur Young, 15 November 1786
From: Washington, George
To: Young, Arthur



Sir,
Mount Vernon in Virginia 15th of Novembr 1786

The enclosed is a duplicate of the letter I had the honor of writing to you the 6th of August.
The evil genius of the Vessel by which it was sent (which had detained her many weeks in this Country after the letters intended to go by her were ready, agreeably to the owners appointment) pursued her to Sea, and obliged the Captain (when many days out) by the leaky condition in which she appeared, to return to an American Port. The uncertainty of his conduct with respect to the letters, is the apology I offer for giving you the trouble of the enclosed.
   Since the date of it, I have had much satisfaction in perusing the Annals of Agriculture which you did me the favor to send me. If the testimony of my approbation, Sir, of your disinterested conduct & perseverence in publishing so useful and beneficial a work (than which nothing in my opinion can be more conducive to the welfare of your Country) will add aught to the satisfaction you must feel from the conscious discharge of this interesting duty to it, I give it with equal willingness and sincerity.

In addition to the articles which my last requested the favor of you to procure for me, I pray you to have the goodness of forwarding what follows—
Eight bushels of what you call velvet wheat, of which I perceive you are an admirer. (The Books being at a Book binders, I may have mis-called this Wheat.)
Four Bushels of Beans of the kind you most approve for the purposes of a Farm.
Four bushels of the best kind of Spring Barley.
Eight bushels of the best kind of Oats—and
Eight Bushels of Sainfoin seed—all to be in good Sacks.
My Soil will come under the description of Loam; with a hard clay, or (if it had as much of the properties as the appearance, might be denominated) marl, from eighteen Inches to three feet below the surface. The heaviest soil I have would hardly be called a stiff or binding Clay in Engld—and none of it is a blowing sand. The sort which approaches nearest the former, is a light gray—and that to the latter, of a yellow red. In a word the staple has been good, but by use & abuse it is brought into bad condition. I have added this information, Sir, that you may be better able to decide on the kind of Seed most proper for my Farms.
Permit me to ask one thing more. It is to favor me with your opinion, and a plan, of the most compleat & useful Farm yard, for Farms of about 500 Acres. In this I mean to comprehend the Barn, and every appurtenance which ought to be annexed to the yard. The simplest and most œconomical plan would be preferred, provided the requisites are all included. Mr Welch will answer your draught for the cost of these articles, as before. He is advised of it. I have the honor to be Sir Yr most Obedt and most Hble Servt

Go: Washington

